DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1-10, in the reply filed on 11/14/2022 is acknowledged. Claims 11-20 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 20140083736 A) in view of Chau (US 5,763,922) and Ando et al. (US 2002/0063295).
In reference to claim 1, Kwak (KR 20140083736 A), hereafter “Kwak,” a machine translation of which is included herewith and cited herein, discloses a semiconductor device, with reference to Figure 5, comprising: a substrate, having a P-type device region TP and an N-type device region TN, paragraph 109, wherein the P-type device region comprises germanium dopants, paragraph 111; 
a first gate oxide layer 309A formed on the P-type device region; and
a second gate oxide layer 308A formed on the N-type device region, paragraphs 100 and 101.
Regarding, the first gate oxide layer and the second gate oxide layer being formed through a same oxidation process, this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113. In this case, the first gate oxide layer and the second gate oxide layer being formed through a same oxidation process does not result in a structural difference.
Nevertheless, Kwak discloses the first gate oxide layer and the second gate oxide layer being formed through a same oxidation process, Figure 6C and paragraph 119.
Regarding the first gate oxide layer comprises nitrogen dopants, and the second gate oxide layer does not comprise the nitrogen dopants.
Kwak discloses nitrogen dopants introduced to the p-type device region and not to the n-type device region, Figure 6b and paragraph 113.
Chau (US 5,763,922) discloses a semiconductor device including teaching a first gate oxide in a region that receives nitrogen dopants, 410 in Figure 4B, comprises nitrogen dopants, and a second gate oxide layer in a region that does not receive nitrogen dopants does not comprise nitrogen dopants, col. 6 lines 11-56.
Ando et al. (US 2002/0063295), hereafter “Ando,” discloses a semiconductor device including teaching incorporating nitrogen into the gate oxide layer of a p-type device and not incorporating nitrogen into an n-type device, paragraph 109.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first gate oxide layer to comprise nitrogen dopants, and the second gate oxide layer to not comprise the nitrogen dopants. One would have been motivated to do so in order to prevent boron penetration of the gate oxide in the p-type device, paragraph 115 of Ando.
In reference to claim 2, Chau discloses the nitrogen dopants are at a depth below a surface of the first gate oxide layer, col. 6 lines 47-53.
In reference to claim 5, Kwak discloses a thickness of the first gate oxide layer and a thickness of the second gate oxide layer are approximately the same, paragraph 119.
In reference to claim 7, Kwak discloses a first gate structure 313 disposed on the first gate oxide layer; a first source region and a first drain region 317 formed in the P-type device region of the substrate and at two sides of the first gate structure, wherein the first source region and the first drain region are of a P-type conductivity; a second gate structure 312 disposed on the second gate oxide layer; and a second source region and a second drain region 316 formed in the N-type device region of the substrate and at two sides of the second gate structure, wherein the second source region and the second drain region are of an N-type conductivity, paragraphs 100-102.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 20140083736 A) in view of Chau (US 5,763,922) and Ando et al. (US 2002/0063295) as applied to claim 2 above and further in view of Kanda (US 2005/0003618).
In reference to claim 3, Kwak in view of Chau does not disclose the depth is 40% to 45% of a thickness of the first gate oxide layer.
Kanda (US 2005/0003618) discloses a semiconductor device including teaching nitrogen dopants at a depth below a surface of a gate oxide layer where the depth is 40% to 45% of a thickness of the gate oxide layer, Figure 4, gate oxide with a 10 unit thickness and nitrogen present over the middle 2-8 units, with peaks at about 3 or about 5 units. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the depth to be 40% to 45% of a thickness of the first gate oxide layer. One would have been motivated to do so in order to incorporate sufficient nitrogen within the film, paragraph 67.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 20140083736 A) in view of Chau (US 5,763,922), Ando et al. (US 2002/0063295), and Kanda (US 2005/0003618)as applied to claim 3 above and further in view of Ang et al. (US 6,468,851).
In reference to claim 4, Kwak in view of Kanda does not disclose the thickness of the first gate oxide is between 740 Å and 780 Å.
Ang et al. (US 6,468,851) discloses a semiconductor device including teaching the thickness of the first gate oxide is between 740 Å and 780 Å, col. 4 lines 25-30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the thickness of the first gate oxide to be between 740 Å and 780 Å. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one gate oxide thickness for another.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 20140083736 A) in view of Chau (US 5,763,922) and Ando et al. (US 2002/0063295) as applied to claim 7 above and further in view of Wann et al. (US 2014/0042500).
In reference to claim 6, Kwak does not disclose a concentration of the nitrogen dopants is larger than 1E21 atoms/cm3.
Wann et al. (US 2014/0042500) discloses a semiconductor device including teaching a concentration of the nitrogen dopants is larger than 1E21 atoms/cm3, paragraph 34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a concentration of the nitrogen dopants is larger than 1E21 atoms/cm3. One would have been motivated to do so in order to form a dielectric layer from a Ge-containing layer, id.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 20140083736 A) in view of Chau (US 5,763,922) and Ando et al. (US 2002/0063295) as applied to claim 7 above and further in view of Brown et al. (US 2002/0063294).
In reference to claim 8, Kwak discloses the germanium dopants, 320 in Figure 5, are between the first source region and the first drain region, paragraph 103.
Kwak does not disclose a concentration of the germanium dopants is larger than 1E21 atoms/cm3.
Brown et al. (US 2002/0063294) discloses a semiconductor device including teaching a concentration of germanium dopants between a source region and a drain region is larger than 1E21 atoms/cm3, paragraphs 18 and 20. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a concentration of the germanium dopants to be larger than 1E21 atoms/cm3. One would have been motivated to do so in order to suppress a reverse short channel effect in the device, Figure 8.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (KR 20140083736 A) in view of Chau (US 5,763,922), Ando et al. (US 2002/0063295) and Brown et al. (US 2002/0063294)as applied to claim 8 above and further in view of Hamaguchi (US 2006/0046415).
In reference to claim 9, Kwak does not disclose fluorine dopants in the P-type device region of the substrate and between the first source region and the first drain region, and a concentration of the fluorine dopants is larger than 1E20 atoms/cm3.
Hamaguchi (US 2006/0046415), hereafter “Hamaguchi,” discloses a semiconductor device including teaching fluorine dopants in a germanium implanted, P-type device region of the substrate, Figures 3-5 and paragraph 44, and a concentration of the fluorine dopants is larger than 1E20 atoms/cm3, Figure 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for fluorine dopants to be in the P-type device region of the substrate and between the first source region and the first drain region, and a concentration of the fluorine dopants to be larger than 1E20 atoms/cm3. One would have been motivated to do so in order to prevent diffusion of other dopants to provide an abrupt and shallow impurity distribution, paragraph 48.
In reference to claim 10, Hamaguchi discloses a depth of the germanium dopants below a surface of the substrate (16 nm) is larger than a depth of the fluorine dopants below the surface of the substrate (8 nm), paragraphs 42 and 44.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897